Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method where electrodes are constructed in a channel area to produce a fluidic device, (Turner et al. 2013/0240359, Rose et al., 2012/0283538, Handique et al., 2012/0283538; Accardi et al., 2013/0334579 Al), it fails to teach either collectively or alone, wherein forming the first electrode and the second electrode in the sensor chamber includes depositing a conductive layer on the substrate assembly and within the sensor chamber, masking or patterning the first electrode and the second electrode, and etching the conductive layer to provide three-dimensional first electrode and a three-dimensional second electrode positioned in the sensor chamber and wherein a cap layer deposited on the second separation layer; etching the cap layer and the second separation layer to define a sensor chamber; depositing an electrically conductive layer on the cap layer arid the sensor chamber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-7, 9-20 are allowed.
Claim #1 
Forming the first electrode and the second electrode in the sensor chamber includes depositing a conductive layer on the substrate assembly and within the sensor chamber, masking or patterning the first electrode and the second electrode, and etching 

Claim #9
Forming a first electrode and a second electrode in the sensor chamber comprises masking or patterning the first electrode and the second electrode before etching the conductive layer to provide three-dimensional first electrode and a three-dimensional second electrode positioned in the sensor chamber.

Claim #12
A cap layer deposited on the second separation layer; etching the cap layer and the second separation layer to define a sensor chamber; depositing an electrically conductive layer on the cap layer and the sensor chamber.
Claim #17
Forming the intermediate layer as a first separation layer adjacent a second separation layer; depositing a cap layer on the second separation layer; etching the cap layer and the second separation layer to define the sensor chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
10/19/19

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816